DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 10/21/2022:
Claims 1-3 and 5-8 are pending.
Claims 4, 9, and 10 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Côté
(US20190344500), and further in view of Farrer et al. (WO2020232500).
Regarding claim 1, Côté teaches a binder jetting 3D printer (additive manufacturing system 20; Figure 1) capable of continuous printing, the binder jetting 3D printer comprising:
a main frame (framework 22; Figure 1) provided with a binder nozzle (bonding module 26; Figure 1 and [0100] the expression “bonding module” refers to a device selectively solidifying the material via various means which are able to perform the above-mentioned actions, including a device for projecting a binder (e.g. via extrusion head, nozzles), a device for depositing a binder (e.g. inkjet printhead)) and a powder leveling means (layer deposition devices 40; Figure 1 and [0110] the layer deposition device 40 slides along the edges of the build module 24 along a direction parallel to the Y-axis above the feed platform 36, the build platform 38 and the excess material chute 44. The layer deposition device 40 includes a recoater blade 46 but it can be appreciated that other devices for layering build material according to the nature of the material (e.g. powder, liquid) can be used), and provided with a building region (region which the build platform 38 slides vertically downwards into; [0110] the build platform 38 is also vertically translatable upon successive layering and bonding of the build material deposited on this vertically translatable portion… build platform 38 slides vertically downwards for further layering of build material), a powder supply region (region inside feed container 42; Figure 1), and a withdrawal region (excess material chute 44; Figure 1);
a box assembly (plurality of adjacent build modules 24; Figure 1) provided with a build box (box which the build platform 38 slides vertically downwards into; [0110] the build platform 38 is also vertically translatable upon successive layering and bonding of the build material deposited on this vertically translatable portion… build platform 38 slides vertically downwards for further layering of build material) in which a build plate is provided (build platform 38; Figure 1) and with a powder supply box (feed container 42; Figure 1) in which a supply plate is provided (feed platform 36; Figure 1), the build box and the powder supply box being integrated with each other (see 24 in Figure 1);
a build plate lifting and lowering means lifting and lowering the build plate ([0110] The build platform 38 is also vertically translatable upon successive layering and bonding of the build material deposited on this vertically translatable portion);
a supply plate lifting and lowering means lifting and lowering the supply plate ([0110] feed platform 36 holds build material and is vertically slidable within the feed container 42); and 
a horizontal movement guide means (guiding structure 28; Figure 1) guiding horizontal movement of the box assembly ([0109] guiding structure 28 which mate guiding elements 29 of each build modules 24 to ensure a sliding engagement of the build modules 24 with the framework 22).
However, Côté fails to teach a box assembly lifting and lowering means lifting and lowering the horizontal movement guide means so that the box assembly is lifted and lowered, wherein, when the box assembly is moved from a front to a rear of the binder jetting 3D printer, the horizontal movement guide means stays in a lowered state such that a gap between the main frame, the powder supply box, and the build box is maintained, and wherein, when the box assembly is placed in position, the box assembly is lifted by the box assembly lifting and lowering means such that the gap between the main frame, the powder supply box, and the build box is closed.
In the same field of endeavor pertaining to an additive manufacturing installation, Farrer teaches a box assembly lifting and lowering means (lifting or biasing device 32; Figure 2, 5, and 7-9) lifting (see annotated Figure 9 below) and lowering (see annotated Figure 8 below) the horizontal movement guide means (extensions 48; Figure 7-9) so that the box assembly is lifted ([037] adjustment system 30 includes a lifting or biasing device 32 operable to hold the build housing 22 in a raised position shown in Figures 3 and 9) and lowered ([037] The lifting or biasing device 32 also is operable on completion of a build cycle to lower the build housing 22 from the raised position), wherein, when the box assembly is moved from a front (see Figure 7) to a rear (see Figure 8) of the binder jetting 3D printer ([038] the access panel 26 removed from access opening 28, the build housing 22 can be moved through the access opening 28, to an advanced position outside the main housing 14), the horizontal movement guide means stays in a lowered state such that a gap between the main frame, the powder supply box, and the build box is maintained see build housing 22 in Figure 7 and 8), and wherein, when the box assembly is placed in position, the box assembly is lifted by the box assembly lifting and lowering means such that the gap between the main frame, the powder supply box, and the build box is closed ([037] a lifting or biasing device 32 operable to hold the build housing 22 in a raised position shown in Figures 3 and 9, in which, during operation of the installation 10 to conduct a build cycle, a substantially gas-tight seal is maintained around the open top of the build housing so a protective or inert atmosphere or vacuum is maintained in each of the process chamber 18 and the build chamber 24). Closing the gap between the main frame, the powder supply box, and the build box allows for a vacuum to be maintained in the build chamber above the powder supply box and the build box.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the binder jetting 3D printer of Côté comprise a box assembly lifting and lowering means so that the box assembly is lifted and lowered such that the gap between the main frame, the powder supply box, and the build box is closed, as taught by Farrer, for the benefit of maintaining a vacuum in the build chamber.
Regarding claim 5, Côté modified with Farrer teaches the binder jetting 3D printer of claim 1, wherein a plurality of the withdrawal regions are provided (see excess material chute 44 for plurality of build assemblies 24 in Figure 1) and communicate with each other (via control and processing module 110 in Figure 8; [0135] The control and processing module 110 refers to a unit which controls and executes, at least partially, the build instructions to communicate with and operate with the various modules and elements of the system).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Côté
(US20190344500) and Farrer et al. (WO2020232500), and further in view of Regnier et al. (US20210206071).
Regarding claim 2, Côté modified with Farrer teaches the binder jetting 3D printer of claim 1. However, Côté fails to teach to explicitly teach wherein the build plate and the build plate lifting and lowering means, or the supply plate and the supply plate lifting and lowering means are aligned by an alignment pin provided at a first side and an alignment hole provided at a second side.
In the same field of endeavor pertaining to a build plate lifting and lowering means for an additive manufacturing apparatus, Regnier teaches wherein the build plate and the build plate lifting and lowering means are aligned ([0026] The build chamber (101) and the lift system (150) are coupled using at least two alignment posts (103) that seat within a number of datum apertures (102) defined in at least two opposite sides of the build unit) by an alignment pin (two alignment posts; Figure 4) provided at a first side and an alignment hole provided at a second side (datum apertures 102; Figure 3 and 4). The alignment system of Regnier is low-cost and provides a user-friendly realignment for the end user without the use of precision tooling or gauges ([0062] The build unit and its associated elements provide for a low-cost alignment system… a simple serviceable method that re-centers the build platform through a simple loosening and tightening of clamping screws making maintenance, alignment, and realignment user-friendly for an end user… alignment may be achieved without the use of precision tooling
or gauges).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the build plate and the build plate lifting and lowering means of Côté modified with Farrer be aligned by an alignment pin provided at a first side and an alignment hole provided at a second side, as taught by Rengier, for the benefit of having a low-cost, user- friendly realignment system for an end user that does not require the use of expensive precision tooling or gauges.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Côté
(US20190344500) and Farrer et al. (WO2020232500), and further in view of Perret et al. (WO2015091941A1).
Regarding claim 3, Côté modified with Farrer teaches the binder jetting 3D printer of claim 1. However, Côté fails to teach to explicitly teach wherein the build plate and the build plate lifting and lowering means, or the supply plate and the supply plate lifting and lowering means are coupled to each other by magnetic force.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a build plate and build plate lifting and lowering means, Perret teaches the build plate and the build plate lifting and lowering means are coupled to each other by magnetic force (“On the construction substrate 7 side facing the frame structure 16' are magnets 17, for example, three, attached, which form a three-point support for the construction substrate 7”- see pg. 3 line 46- 47). A magnetic coupling allows for the build plate and build plate lifting and lowering means to be coupled to one another more easily (“Since no positive-locking parts are involved, the construction container, the construction substrate and the support device can be adapted to one another more easily and are therefore more modular”- see pg. 2 line 48-50).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the build plate and the build plate lifting and
lowering means of Côté modified with Farrer be coupled to each other by magnetic force, as taught by Perret, for the benefit of coupling the components more easily.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Côté
(US20190344500) and Farrer et al. (WO2020232500), and further in view of Hernandez et al. (US20060061618).
Regarding claim 6, Côté modified with Farrer teaches the binder jetting 3D printer of claim 1. However, Côté fails to teach to teach the binder jetting 3D printer further comprising a cleaning means.
In the same field of endeavor pertaining to a binder jetting 3D printer, Hernandez teaches a binder jetting 3D printer (3D printer 10; Figure 1) further comprising a cleaning means ([0072] Moving the carriage 14 provides the user with access to the printheads 20 for maintenance purposes, such as cleaning or replacement. Printhead cleaning is described in detail with respect to FIGS. 6A-6D, 7A-7D, 8A-8J, 9A-9B, 10A-10D, 11A-11J, and 12). Cleaning in the binder jetting 3D printer reduces the presence of dust which can clog the jet nozzles and result in bind material being dispensed inaccurately ([0005-0006] apparatus for carrying out 3D printing typically generates dust, which can detrimentally affect the operation of the printheads. For example, the dust can clog the jet nozzles that dispense the binder material, which can result in no binder material being dispensed or the binder material being dispensed inaccurately… It is, therefore, an object of the present invention to provide apparatus and methods for continuously and efficiently servicing 3D printers).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the binder jetting 3D printer of Côté modified with Farrer comprise a cleaning means, as taught by Hernandez, for the benefit of reducing the presence of dust which can clog the jet nozzles and result in bind material being dispensed inaccurately.
Regarding claim 7, Côté modified with Farrer and Hernandez teaches the binder jetting 3D printer of claim 6. However, Côté fails to teach wherein the cleaning means comprises at least one of the following: a cleaning liquid spray nozzle for spraying a cleaning liquid to a lower surface of a nozzle head of the binder nozzle; a brush for brushing the lower surface of the nozzle head; and an air nozzle for spraying air to the lower surface of the nozzle head.
In the same field of endeavor pertaining to a binder jetting 3D printer, Hernandez teaches the cleaning means comprises a cleaning liquid spray nozzle for spraying a cleaning liquid to a lower surface of a nozzle head of the binder nozzle ([0024] the apparatus includes at least one nozzle for spraying a cleaning fluid towards a printhead face of the printhead and a wiper disposable in close proximity to the printhead face for removing excess cleaning fluid from the printhead face).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cleaning means of Côté modified with Farrer and Hernandez comprise a cleaning liquid spray nozzle for spraying a cleaning liquid to a lower surface of a nozzle head of the binder nozzle, as taught by Hernandez, for the benefit of reducing the presence of dust which can clog the jet nozzles and result in bind material being dispensed inaccurately, as discussed in the rejection of claim 6.
Regarding claim 8, Côté modified with Farrer teaches the binder jetting 3D printer of claim 1. However, Côté fails to teach to teach wherein the binder nozzle has a side on which a sealing material is provided, and the main frame is provided with a cleaning region open, wherein the binder nozzle is lowered toward the cleaning region, and while the sealing material is in contact with an upper part of the cleaning region, the binder nozzle is cleaned.
In the same field of endeavor pertaining to a binder jetting 3D printer, Hernandez teaches wherein the binder nozzle has a side on which a sealing material is provided wicking member 544; Figure 7A-D), and the main frame is provided with a cleaning region open (printhead cleaning station 500; Figure 7A-D and [0091] The printhead cleaning station 500 may also be mounted in the service station 16), wherein the binder nozzle is lowered toward the cleaning region, and while the sealing material is in contact with an upper part of the cleaning region, the binder nozzle is cleaned ([0094] wicking member 544 may consist of a compliant rubber sheet oriented approximately orthogonal to the direction of relative motion 547 between the wicking member 544 and the printhead 520 and with a portion of its upper surface 546 disposed so that it lightly contacts or interferes with the printhead face 577 and [0095] the printhead 520 approaching the printhead cleaning station 500 along a path designated by arrow 547. When the printheads 520 lightly contact the wicking member 544, as shown in FIG. 7C, motion stops along the path 547 and the washing solution 543 is directed at the printhead face 577 by the nozzle array 540). The sealing material of Hernandez prevents degradation of the printhead, such as damaging the edges of the inkjet nozzle orifices ([0092] may degrade the performance of the printhead 520 by, for example, damaging the edges of the inkjet nozzle orifices. Accordingly, it is an object of this invention to provide a means of removing accumulated washing solution from the printhead face 577, without contacting the delicate region around the inkjet nozzles).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the binder nozzle of Côté modified with Farrer have a side on which a sealing material is provided, as taught by Hernandez, and the main frame of Côté modified with Farrer be provided with a cleaning region open, as taught by Hernandez, for the benefit of cleaning the printhead while preventing damaging the edges of the inkjet nozzle orifices.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743